DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/14/2022 has been entered. Claim 19 is canceled. Claims 1-18 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered. Each of applicant’s remarks is set forth, followed by examiner’s response.
(1) Regarding 35 U.S.C. 112 rejection, Applicant’s arguments are persuasive. Rejection under 35 U.S.C 112 to claim 14 is withdrawn.
(2) Regarding claim rejections under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, Applicant argues the preamble of claim 1, as amended herein, recites "a method performed by an eye tracking system." (emphasis added). Further, independent claim 16 recites "head mounted device for determining a gaze point of a user comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said head mounted device is operative to..." (emphasis added) and independent claim 18, as amended herein, recites a "non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, cause the at least one processor to..." (emphasis added). Hence, from the claim language alone of the independent claims, it is clear that the steps are executed in the eye tracking system, head tracking device, or processor, therefore, no mental act can take place. Moreover, as specified in the description on page 2 lines 20-21, the gaze convergence distance indicates a distance from the user's eyes at which a user is focusing. It is respectfully submitted that a mental process would accomplish this determination step, as it is implicitly understood that some kind of sensor is required to implement this feature, hence, providing for a technical character of the feature. For example, page 7 lines 6-14 of Applicant's specification recites "[t]he head mounted device is operative to determine a gaze convergence distance of the user" and page 7 lines 20-27 recites "cause the at least one processor to determine a gaze convergence distance of the user."
As to point (2), Examiner respectfully disagrees. Claim 1 recites abstract limitations, including: determining a gaze convergence distance of the user; obtaining a spatial representation of at least a part of a field of view of the user; obtaining depth data for at least a part of the spatial representation; determining saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data; and determining a refined gaze point of the user based on the determined saliency data. Claims 16 and 18 recite analogous limitations.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. 
Claim 1 recites the additional elements of an eye tracking system. Claim 16 recites the additional elements of a head mounted device, a processor and a memory. Claim 18 recites the additional elements of a non-transitory computer-readable medium program, at least one processor. The functions of elements include executing instructions to determine and obtain data.  The functions of the additional elements are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the abstract limitations, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Regarding claim rejection on independent claims 1,16 and 18, Applicant alleges Thorn does not teach or suggest a gaze convergence distance.
As to point (3), Examiner respectfully disagrees. The claim merely recites determining a gaze convergence distance of the user but does not recite how the gaze convergence distance of the user is determined. According the specification of the present application, the convergence distance can be determined using any method of determining convergence distance, such as methods based on gaze directions of the user's eyes and intersection between the directions or methods based on interpupillary distance (page 2, lines 21-23). Thorn discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes may be determined. The eye gaze direction may be tracked in a time interval to obtain statistics on preferred gaze directions which the user has been looking at more frequently than other gaze directions. The eye gaze direction may be recorded for a plurality of times in a time interval. The eye gaze direction may be recorded by a gaze tracking device which can fulfill other functions in the portable electronic equipment (para [0069]).
(4) Applicant alleges Thorn does not disclose the features of "spatial representations" nor "obtaining depth data for at least a part of the spatial representations," as recited in the independent claims.
As to point (4), Examiner respectfully disagrees. The claim merely recites obtaining a spatial representation of at least a part of a field of view of the user and obtaining depth data for at least a part of the spatial representation, but does not recite how the spatial representation and the depth data are obtained. Thorn discloses obtaining a spatial representation of at least a part of a field of view of the user by determining saliency of features in a field of view of the user. To determine the saliency, an image overlapping with the field of view of the user may be captured and analyzed (Fig. 4, 33; [0071]). Thorn describes obtaining depth data for at least a part of the spatial representation by computing the saliency map data, for example, by any one or any combination of multi-scale contrast, center-surround histogram, color saliency detection, depth of field classification, spectral residual approach, global contrast based techniques, context-aware saliency map computation or other techniques (Fig. 4, 34; [0072]).
(5) Applicant alleges Thorn does not teach or suggest determining saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data.
As to point (5), Examiner respectfully disagrees. Thorn discloses the heat map data and the saliency map data may be registered against each other, so as to synchronize them in the spatial domain. The heat map data and the saliency map data may be combined in any one of a variety of ways (Fig. 4, 35; [0073]).
	(6) Applicant alleges Thorn does not teach or suggest determining a refined gaze point of the user based on the determined saliency data.
As to point (6), Examiner respectfully disagrees. Thorn discloses at least one point of interest in the field of view is identified based on both the heat map data and the saliency map data. One or several points of interest may be identified which correspond to the one most likely or the several most likely points and directions for the user's gaze (Fig. 4, 35; [0073]).
(7) In the Office Action, the Examiner rejected claims 7-14 and 19 as allegedly being obvious over Thorn in view of U.S. Publication No. 2014/0306883 to Yuan et al. ("Yuan"). As previously discussed, each of independent claims 1, 16, and 18 is patentable at least because Thorn does not teach or suggest the above-discussed features of the independent claims.
As to point (7), as discussed above, Thorn is considered to teach claims 1, 16, and 18, and consequently, claims 7-14 are rejected.
(8) Applicant alleges Claim 7 recites "further comprising: ... identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user." (emphasis added). The Office Action cited Yuan at paragraph [0048] and Figure 4A as allegedly disclosing these features of dependent claim 7. Office Action at 17. However, Yuan is silent upon mentioning "spatial representations based on the determined plurality of gaze points". This feature should not be read in isolation, rather, together with the claim limitation of claim 1, "obtaining a spatial representation of at least a part of a field of view of the user; ...identifying a cropped region of the spatial representation." (emphasis added). It is incorrect to generalize these features into "determining a particular surface region of the object being looked at by the observer" as assessed in the Office Action at page 18. Spatial representation corresponds to the points of parts of objects or features of the field of view of the user, as described in the invention description (see . Applicant's Specification at page 10, lines 17-19). However, Yuan is completely silent about any features related to field-of-view of the user. See generally Yuan. Moreover, nowhere in Yuan is disclosed any "cropped region ... based on the determined plurality of gaze points of the user," as recited in dependent claim 7.
As to point (8), Examiner respectfully disagrees. Yuan discloses determining a plurality of gaze points of the user by obtaining data points of the tracked eye gaze from the eye tracking device 110. The eye tracking device 110 may be configured to calculate these data points as coordinates of the gaze locations (e.g., x and y coordinates) of the observer's eyes 200 with respect to the viewing area 220 (Fig. 2; Fig. 4A, S42; [0045]) and identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user by analyzing the data points to determine on which region of the viewing area 220 (i.e. a cropped region) or, particularly, the object 210 displayed therein, the observer has focused his/her gaze (Fig. 4A, S44; [0048]), wherein the viewing area 220 of the display device 130 may represent a two-dimensional plane for viewing the image of the object 210. Accordingly, each data point obtained by the eye tracking device 110 could comprise Cartesian x and y coordinates representing a particular point in the two-dimensional plane. However, the format of the data points is not important. For instance, the data points may correspond to a different coordinate system (e.g., polar coordinates), or utilize some other convention for identifying specific locations or pixel positions within the viewing area 220 ([0047]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more.
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites
determining a gaze convergence distance of the user; (mental process)
obtaining a spatial representation of at least a part of a field of view of the user; (mental process)
obtaining depth data for at least a part of the spatial representation; (mental process)
determining saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data; and (mental process)
determining a refined gaze point of the user based on the determined saliency data. (mental process)
The claimed concept is a method of determining a refined gaze point of a user based on obtaining various data directed to “Mental Process” grouping. Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
Claim 1 recites the additional elements of an eye tracking system. The functions of elements include determining and obtaining data. The functions of the additional elements are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the abstract limitations, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein determining saliency data for the spatial representation comprises:
identifying a first depth region of the spatial representation corresponding to obtained depth data within a predetermined range including the determined gaze convergence distance; and (mental process)
determining saliency data for the first depth region of the spatial representation. (mental process)

Claim 3. The method of claim 1, wherein determining saliency data for the spatial representation comprises:
identifying a second depth region of the spatial representation corresponding to obtained depth data outside the predetermined range including the gaze convergence distance; and (mental process)
refraining from determining saliency data for the second depth region of the spatial representation. (mental process)

Claim 4. The method of claim 1, wherein determining a refined gaze point comprises:
determining the refined gaze point of the user as a point corresponding to a highest saliency according to the determined saliency data. (mental process)

Claim 5. The method of claim 1, wherein determining saliency data comprises:
determining first saliency data for the spatial representation based on visual saliency; (mental process)
determining second saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data; and (mental process)
determining saliency data based on the first saliency data and the second saliency data. (mental process)

Claim 6. The method of claim 1, further comprising:
determining a new gaze convergence distance of the user; (mental process)
determining new saliency data for the spatial representation based on the new gaze convergence distance; and (mental process)
determining a refined new gaze point of the user based on the new saliency data. (mental process)

Claim 7. The method of claim 1, further comprising:
determining a plurality of gaze points of the user; and (mental process)
identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user. (mental process)

Claim 8. The method of claim 7, wherein determining saliency data comprises:
determining saliency data for the identified cropped region of the spatial representation. (mental process)

Claim 9. The method of claim 7, further comprising:
refraining from determining saliency data for regions of the spatial representation outside the identified cropped region of the spatial representation. (mental process)

Claim 10. The method of claim 7, wherein obtaining depth data comprises:
obtaining depth data for the identified cropped region of the spatial representation. (mental process)

Claim 11. The method of claim 2, further comprising:
determining at least a second gaze convergence distance of the user, 
wherein the first depth region of the spatial representation is identified corresponding to obtained depth data within a range based on said determined gaze convergence distance and the determined at least second gaze convergence distance of the user. (mental process)

Claim 12. The method of claim 7, further comprising:
determining a new gaze point of the user; (mental process)
on condition that the determined new gaze point is within the identified cropped region, identifying a new cropped region being the same as the identified cropped region; or (mental process)
on condition that the determined new gaze point is outside the identified cropped region, identifying a new cropped region including the determined new gaze point and being different from the identified cropped region. (mental process)
Claim 13. The method of claim 7, wherein consecutive gaze points of the user are determined in consecutive time intervals, respectively, further comprising, for each time interval:
determining if the user is fixating or saccading; (mental process)
on condition the user is fixating, determining a refined gaze point; and (mental process)
on condition the user is saccading, refraining from determining a refined gaze point. (mental process)

Claim 14. The method of claim 7, wherein consecutive gaze points of the user are determined in consecutive time intervals, respectively, further comprising, for each time interval:
determining if the user is in smooth pursuit; and (mental process)
on condition the user is in smooth pursuit, identifying consecutive cropped regions including the consecutive gaze points, respectively, such that the identified consecutive cropped regions follow the smooth pursuit. (mental process)

Claim 15. The method of claim 1, wherein the spatial representation is an image. (data description)

Same conclusion for independent claims 16 and 18 and dependent claims. Claim 16 recites the additional elements of a head mounted device, a processor and a memory. Claim 18 recites the additional elements of a non-transitory computer-readable medium program, at least one processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-18 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorn et. al. (hereinafter Thorn), US 20160291690 A1.

Regarding independent claim 1, Thorn teaches a method performed by an eye tracking system for determining a refined gaze point of a user ([0006] discloses an eye tracking equipment identifies a point of interest in the field of view based on heat map data and saliency map data), the method comprising:
determining a gaze convergence distance of the user (Fig. 4, 31, 32; [0069]-[0070] discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes (i.e. a gaze convergence distance of the user) may be determined. Heat map data are computed from the information collected by the gaze tracking device);
obtaining a spatial representation of at least a part of a field of view of the user (Fig. 4, 33; [0071] discloses saliency of features in a field of view of the user may be determined. To determine the saliency, an image overlapping with the field of view of the user may be captured and analyzed);
obtaining depth data for at least a part of the spatial representation (Fig. 4, 34; [0072] describes the saliency map data may be computed, for example, by any one or any combination of multi-scale contrast, center-surround histogram, color saliency detection, depth of field classification, spectral residual approach, global contrast based techniques, context-aware saliency map computation or other techniques);
determining saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data (Fig. 4, 35; [0073] discloses the heat map data and the saliency map data are combined); and
determining a refined gaze point of the user based on the determined saliency data (Fig. 4, 35; [0073] discloses one or several points of interest may be identified which correspond to the one most likely or the several most likely points and directions for the user's gaze).

Regarding dependent claim 2, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches 
wherein determining saliency data for the spatial representation comprises:
identifying a first depth region of the spatial representation corresponding to obtained depth data within a predetermined range including the determined gaze convergence distance (Fig. 5; [0075]-[0077] describes saliency map data may be determined from a captured image. The saliency map data may indicate the regions representing objects 41-43); and
determining saliency data for the first depth region of the spatial representation (Fig. 6; [0080]-[0081] illustrates the heat map data may comprise the pixel values of the plurality of pixels of the heat map 50. The heat map data provide information on regions 51-54 at which the user has been gazing; Fig. 7; [0083]-[0086] illustrates an exemplary saliency map 60. The saliency map 60 may comprise a plurality of pixels, and the saliency map data may comprise the pixel values of the plurality of pixels of the saliency map 60. The saliency map data may provide information on regions 61-64 in which objects which are likely to draw the user's attention are located. The saliency map data and the information on the regions 61-64 may be determined based on any one or any combination of multi-scale contrast, center-surround histogram, color saliency detection, depth of field classification, spectral residual approach, global contrast based techniques, context-aware saliency map computation or other techniques).

Regarding dependent claim 3, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches 
identifying a second depth region of the spatial representation corresponding to obtained depth data outside the predetermined range including the gaze convergence distance ([Fig. 6, 51, 52; [0081] discloses the fraction of time for which the user has been gazing in the respective regions is indicated by the spacing between the hatched lines. The fraction of time for which the user has been gazing into areas 51, 52 which surround the objects 41, 42 and correspond to object 43, respectively, is less than the fraction of time the user has been gazing at areas 53, 54 which correspond to objects 41, 42; Fig. 7, 61, 63; [0085] illustrates the pixel values of the saliency map 60, are indicated by the spacing of the hatched lines); and
refraining from determining saliency data for the second depth region of the spatial representation ([0011] discloses the saliency map data does not need to be generated for the full field of view of the user, but may be generated for a specific portion of the field of view).

Regarding dependent claim 4, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches
wherein determining a refined gaze point comprises:
determining the refined gaze point of the user as a point corresponding to a highest saliency according to the determined saliency data (Fig. 7, 64; [0085]-[0086] discloses by combining the heat map data with the saliency map data, it becomes possible to more reliably determine the region which corresponds to the most probable point of interest. The region 64 is the region having the highest pixel values in the saliency map. The region 64 is identified to be the most probable point of interest).

Regarding dependent claim 5, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn teaches
wherein determining saliency data comprises:
determining first saliency data for the spatial representation based on visual saliency (Fig. 4, 33; [0071] discloses saliency of features in a field of view of the user may be determined. To determine the saliency, an image overlapping with the field of view of the user may be captured and analyzed);
determining second saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data (Fig. 4, 31, 32; [0069]-[0070] discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes (i.e. a gaze convergence distance of the user) may be determined. Heat map data are computed from the information collected by the gaze tracking device); and
determining saliency data based on the first saliency data and the second saliency data (Fig. 4, 35; [0073] discloses the heat map data and the saliency map data are combined).

Regarding dependent claim 6, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn teaches
determining a new gaze convergence distance of the user (Fig. 4, 31; [0069] discloses the eye gaze direction may be tracked in a time interval to obtain statistics on preferred gaze directions which the user has been looking at more frequently than other gaze directions. The eye gaze direction may be recorded for a plurality of times in a time interval; Fig. 4, 31, 32; [0069]-[0070] discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes (i.e. a gaze convergence distance of the user) may be determined);
determining new saliency data for the spatial representation based on the new gaze convergence distance ([0070] Heat map data are computed from the information collected by the gaze tracking device); and
determining a refined new gaze point of the user based on the new saliency data (Fig. 4, 35; [0073] discloses one or several points of interest may be identified which correspond to the one most likely or the several most likely points and directions for the user's gaze).

Regarding dependent claim 15, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches wherein the spatial representation is an image (Fig. 5; [0075] describes an image captured by the image capturing device may be displayed on the display).

Regarding independent claim 16, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Thorn further teaches a head mounted device for determining a gaze point of a user ([0009] discloses a portable electronic equipment according to an embodiment comprises a gaze tracking device configured to track an eye gaze direction of a user in a time interval. The portable electronic equipment comprises a processing device which is coupled to the gaze tracking device. The processing device is configured to generate heat map data for the eye gaze direction. The processing device is configured to generate saliency map data for a field of view of the user. The processing device is configured to identify at least one point of interest in the field of view based on both the heat map data and the saliency map data; Fig. 9; [0090] discloses the portable electronic equipment 81 is a head-mounted device) comprising a processor (Fig. 3, 15; [0055]) and a memory (Fig. 3, 6; [0063]), said memory containing instructions executable by said processor, whereby said head mounted device is operative to perform the method of claim 1 ([0055]; [0107]).

Regarding dependent claim 17, Thorn teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Thorn further teaches the head mounted device further comprising one of a transparent display and a non-transparent display (Fig. 9, 85; [0091] discloses the portable electronic equipment 81 may comprise an optical output device 84 configured to display graphical elements on a surface 85. The surface 85 may be configured to allow a user to see a real-word environment through the surface 85. Alternatively or additionally, the surface 85 may comprise a display which is controlled by the processing device 4).

Regarding independent claim 18, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn as applied in claim 1, in view of Yuan, US 20140306883 A1.

Regarding dependent claim 7, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn does not explicitly disclose
determining a plurality of gaze points of the user; and
identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user.
However, in the same field of endeavor, Yuan teaches 
determining a plurality of gaze points of the user (Fig. 2; Fig. 4A, S42; [0045] discloses after the image of the object 210 is initially displayed, step S42 obtains data points of the tracked eye gaze from the eye tracking device 110. The eye tracking device 110 may be configured to calculate these data points as coordinates of the gaze locations (e.g., x and y coordinates) of the observer's eyes 200 with respect to the viewing area 220); and
identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user (Fig. 4A, S44; [0048] discloses the data points are analyzed in order to determine on which region of the viewing area 220 (i.e. a cropped region) or, particularly, the object 210 displayed therein, the observer has focused his/her gaze).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a  particular surface region of the object being looked-at by the observer by obtaining data points of the tracked eye gaze from the eye tracking device as suggested in Yuan into Thorn’s system because both of these systems are addressing tracking a user’s eye movements to determine the user’s gaze. This modification would have been motivated by the desire to identify the region of interest to modify the view of the object in the displayed image in order to provide a better viewing experience (Yuan, [0003]).

Regarding dependent claim 8, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches wherein determining saliency data comprises:
determining saliency data for the identified cropped region of the spatial representation ([0044] discloses there are known methods for calculating saliencies of the regions of such an object based on the colors and/or intensities of the various regions. The most salient region of a two-dimensional object 210 may be emphasized in the initial rendering of step S40 by choosing an appropriate spatial positioning (e.g., center of the viewing area 220) and magnification level).

Regarding dependent claim 9, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches refraining from determining saliency data for regions of the spatial representation outside the identified cropped region of the spatial representation ([0046] discloses the eye tracking device 110 or the computing device 120 may include some functionality to filter out the unusable or insignificant data points).

Regarding dependent claim 10, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches wherein obtaining depth data comprises:
obtaining depth data for the identified cropped region of the spatial representation ([0048] discloses the data points are analyzed in order to determine on which region of the viewing area 220 or, particularly, the object 210 displayed therein, the observer has focused his/her gaze. Such information can be used to determine which part of the displayed object 210 is receiving most of the observer's attention; [0084]-[0085] discloses calculating the x, y, z coordinates of the data points of the focused regions).

Regarding dependent claim 11, Thorn teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Thorn does not explicitly disclose
determining at least a second gaze convergence distance of the user,
wherein the first depth region of the spatial representation is identified corresponding to obtained depth data within a range based on said determined gaze convergence distance and the determined at least second gaze convergence distance of the user.
However, in the same field of endeavor, Yuan teaches
determining at least a second gaze convergence distance of the user,
wherein the first depth region of the spatial representation is identified corresponding to obtained depth data within a range based on said determined gaze convergence distance and the determined at least second gaze convergence distance of the user ([0066] discloses determining an eye-attention range on the viewing area 220 based on the mapping of data points, analyzing a series of data points which were sampled over a predetermined period of time (e.g., two seconds). Based on this analysis, the eye-attention range may be determined as the range of the viewing area 220 to which a predetermined concentration of the data points were mapped. This predetermined concentration may be defined as a certain percentage of the usable data points sampled by the eye tracking device 110 during the period of time, or simply as a particular number of data points).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a  particular surface region of the object being looked-at by the observer by obtaining data points of the tracked eye gaze from the eye tracking device as suggested in Yuan into Thorn’s system because both of these systems are addressing tracking a user’s eye movements to determine the user’s gaze. This modification would have been motivated by the desire to identify the region of interest to modify the view of the object in the displayed image in order to provide a better viewing experience (Yuan, [0003]).

Regarding dependent claim 12, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches
determining a new gaze point of the user (Fig. 2; Fig. 4A, S42; [0045] discloses the eye tracking device 110 may track the eye movements according to a predetermined sampling rate, in order to record a data point for each sampling interval.);
on condition that the determined new gaze point is within the identified cropped region, identifying a new cropped region being the same as the identified cropped region (Fig. 4A, S44; [0048] discloses the data points are analyzed in order to determine on which region of the viewing area 220 (i.e. a cropped region) or, particularly, the object 210 displayed therein, the observer has focused his/her gaze); or
on condition that the determined new gaze point is outside the identified cropped region, identifying a new cropped region including the determined new gaze point and being different from the identified cropped region.

Regarding dependent claim 13, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches
wherein consecutive gaze points of the user are determined in consecutive time intervals ([0052] discloses steps S42-S46 of FIG. 4A may be repeated in cycles of a predetermined period of time (or a predetermined number of sampling intervals). In other words, during each cycle (e.g., every two seconds)), respectively, further comprising, for each time interval:
determining if the user is fixating or saccading;
on condition the user is fixating, determining a refined gaze point; and
on condition the user is saccading, refraining from determining a refined gaze point ([0046] discloses the eye tracking device 110 might not always be able to obtain a usable data point during each sampling interval. For example, the observer's eyes 200 may either be blinking or looking away from the viewing area 220 during certain sampling intervals. According to an example embodiment, either the eye tracking device 110 or the computing device 120 may include some functionality to filter out the unusable or insignificant data points).

Regarding dependent claim 14, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches
wherein consecutive gaze points of the user are determined in consecutive time intervals, respectively, further comprising, for each time interval:
determining if the user is in smooth pursuit; and
on condition the user is in smooth pursuit, identifying consecutive cropped regions including the consecutive gaze points, respectively, such that the identified consecutive cropped regions follow the smooth pursuit ([0052] discloses steps S42-S46 of FIG. 4A may be repeated in cycles of a predetermined period of time (or a predetermined number of sampling intervals). In other words, during each cycle (e.g., every two seconds), a new set of data points are analyzed in order to determine whether, and what type of, modification should be made to the displayed image; [0053] discloses the data points of the tracked eye gaze may be analyzed according to a "moving window" spanning a predetermined period of time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Wilson et al. (US 20180106999 A1) teaches a gaze detection system includes a head mounted display including a gaze detection device detecting a gaze of a user; and a tracking unit that determines a gaze point of the user in the three-dimensional image on the basis of the gaze directions of the right and left eyes.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/BEAU D SPRATT/           Primary Examiner, Art Unit 2143